                Case 2:13-cv-02620-PSG-E Document 175 Filed 10/14/20 Page 1 of 3 Page ID #:2105



                       1   HOGAN LOVELLS US LLP
                           Paul B. Salvaty (Bar No. 171507)
                       2   1999 Avenue of the Stars, Suite 1400
                           Los Angeles, California 90067
                       3   Telephone: (310) 785-4600
                           Facsimile: (310) 785-4601
                       4   paul.salvaty@hoganlovells.com
                       5
                           Attorneys for Plaintiff
                       6   ANTHONY BROWN, SR.
                       7
                       8                        UNITED STATES DISTRICT COURT
                       9                       CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   ANTHONY BROWN, SR.,                    Case No. 2:13-CV-02620-PSG-E
                      12                  Plaintiff,              PLAINTIFF’S STATUS
                                                                  CONFERENCE REPORT
                      13   v.
                                                                  Date:        October 15, 2020
                      14   VERONICA CONRADO, ET AL.,              Time:        1:30 p.m.
                                                                  Judge:       The Hon. Philip S. Gutierrez
                      15                  Defendant.              Courtroom:   6A
                      16                                          Action Filed: May 10, 2013
                                                                  Trial Date: None Set
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
H OGAN L OVEL LS US
       LLP                                                             PLAINTIFF’S STATUS CONFERENCE REPORT
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                Case 2:13-cv-02620-PSG-E Document 175 Filed 10/14/20 Page 2 of 3 Page ID #:2106



                       1         In advance of tomorrow’s Telephonic Status Conference to Report
                       2   Communications with Client and Trial Plan, counsel for Plaintiff Anthony Brown,
                       3   Sr., wishes to provide the Court with a brief report on efforts to consult with
                       4   Plaintiff regarding the case.
                       5         As the Court is aware, Plaintiff is currently incarcerated at Mule Creek State
                       6   Prison in Ione, California, and, as a result of new restrictions imposed by the Prison
                       7   after the onset of the current pandemic, Plaintiff’s counsel has had great difficulty
                       8   scheduling and conducting telephone calls with Plaintiff for the past many months.
                       9   Prior to the pandemic, Plaintiff and his counsel had been able to communicate
                      10   regularly by telephone. Since the pandemic, however, Plaintiff’s counsel has not
                      11   been allowed to conduct a telephone call with Plaintiff. Despite extensive efforts
                      12   over the past many months, Prison officials have not been willing to schedule any
                      13   confidential phone calls since early May 2020, citing a variety of reasons for why
                      14   the calls could not take place.
                      15         Following the Court’s status conference on September 15, 2020, Plaintiff’s
                      16   counsel attempted again to schedule a confidential call with Plaintiff. In response,
                      17   Prison officials required Plaintiffs’ counsel to submit to a background check, even
                      18   though counsel had already submitted to a background check in 2019. Plaintiff’s
                      19   counsel worked with Prison officials to provide them with all of the information
                      20   they required and also worked with them to schedule a telephone call with Mr.
                      21   Brown on any one of several days in the two weeks leading up to October 15, 2020.
                      22         Eventually, on October 5, 2020, the Prison’s Litigation Coordinator, Ms.
                      23   Dawn Santos, notified counsel that a confidential call could take place on October
                      24   14, 2020, at 9:00 a.m. Plaintiff’s counsel confirmed that date with Ms. Santos,
                      25   prepared for the call, and had hoped proceed with the call so that he could provide
                      26   the Court with an update at tomorrow’s status conference. Unfortunately, however,
                      27   the confidential call was cancelled a few minutes before it was scheduled to begin.
                      28   On October 14, 2020, at approximately 8:45 a.m., Ms. Santos contacted counsel
H OGAN L OVEL LS US
       LLP
  ATTO RNEY S AT LAW
                                                                     2      PLAINTIFF’S STATUS CONFERENCE REPORT
     LOS A NG EL ES
                Case 2:13-cv-02620-PSG-E Document 175 Filed 10/14/20 Page 3 of 3 Page ID #:2107



                       1   and advised that the building in which Plaintiff is housed, Building 15, has been
                       2   placed on complete lockdown due to coronavirus-related issues, making it
                       3   impossible for the scheduled call to proceed. Ms. Santos further stated that it
                       4   remains uncertain when Plaintiff’s counsel will be able to speak to Plaintiff in the
                       5   future. Ms. Santos suggested that counsel should contact the prison on Monday,
                       6   October 19, 2020, to inquire about the quarantine status. Ms. Santos said that the
                       7   quarantine may continue anywhere from several days to as much as a couple of
                       8   weeks.
                       9         Unfortunately, as a result of these developments, Plaintiff’s counsel is not
                      10   able to provide the Court with a report on the status of communications with
                      11   Plaintiff and the trial plan at this time. Plaintiff’s counsel respectfully requests that
                      12   the Court schedule another status conference for a date in approximately early to
                      13   mid-November 2020 by which time Plaintiff’s counsel hopefully will have been
                      14   able to confer with Plaintiff and to be in a position to report to the Court on
                      15   communications and the plan for conducting the trial in this case.
                      16
                      17   Dated:    October 14, 2020              HOGAN LOVELLS US LLP
                      18
                      19                                           By: /s Paul B. Salvaty
                                                                      Paul B. Salvaty
                      20
                                                                       Attorneys for Plaintiff
                      21                                               ANTHONY BROWN, SR.
                      22
                      23
                      24
                      25
                      26
                      27
                      28
H OGAN L OVEL LS US
       LLP
  ATTO RNEY S AT LAW
                                                                       3      PLAINTIFF’S STATUS CONFERENCE REPORT
     LOS A NG EL ES
